        Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 1 of 13




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

    BRANDON JAMES LONG,

                Plaintiff,

                v.                                                        Case No. 5:18-cv-3189-HLT

    SONYA LATZKE, et al.,

                Defendants.


                                        MEMORANDUM AND ORDER

          Plaintiff Brandon James Long brings this 42 U.S.C. § 1983 action pro se1 and alleges that

Kansas Department of Corrections (“KDOC”) staff and Corizon LLC medical personnel violated

his Eighth Amendment rights while he was incarcerated at the Lansing Correctional Facility

(“LCF”) in Lansing, Kansas. The crux of Long’s allegations is that Defendants were deliberately

indifferent to his orthopedic issues and stair restriction by moving him to a second-floor room.

During the move, he fell down a set of stairs that resulted in injuries and, after his fall, Defendants

deprived him of a wheelchair and walker.

          KDOC defendants—Unit Team Manager (“UTM”) Sonya Latzke and Lieutenant John

Coleton—move for dismissal in part and summary judgment in part on Long’s claims. They

contend the Eleventh Amendment bars Long’s official capacity claims and that qualified immunity

shields them from Long’s individual capacity claims. The Court agrees and grants the motion.




1
      The Court is mindful of Long’s pro se status and liberally construes his pleadings. Hall v. Bellmon, 935 F.2d
      1106, 1110 (10th Cir. 1991). But he must still comply with procedural rules. Here, Long improperly exceeds the
      page limit, fails to directly respond to the statement of facts, inserts arguments into his responses, and attempts to
      dispute facts by relying on hearsay, speculation, and non-record evidence. The Court is sympathetic to Long’s
      situation and recognizes that he is trying to litigate this case, but Long must follow the rules.
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 2 of 13




I.      BACKGROUND

        The parties agree on the following overarching facts that are relevant to this motion. Long

was an inmate housed at LCF from May 8, 2012 until his release on February 26, 2019. In

September 2015, Long began working in private industry at Zephyr, as part of a work release

program. Inmates working at Zephyr were primarily housed in LCF’s “T Unit” with overflow in

“R Unit.” As bed space became available in T Unit, private industry inmates housed in R Unit

were transferred to T Unit. In July 2017, Long had a bottom bunk on the first floor of R Unit and

had been there for almost two years. On July 12 or 13, 2017, a bed became available in T Unit,

and Long was transferred. T Unit was below the main level and required Long to use a 30-step

staircase.

        After the move, Long complained to UTM Latzke, who was assigned to R, S, and T Units.

Her duties included overseeing the employment and case management of inmates working in

private industry. Long requested to be moved back to R Unit due to his limp. Because he had no

medical restrictions at that time, UTM Latzke told him she was unable to request the change. Then,

on July 13, 2017, Lisa Powell, an Advanced Practice Registered Nurse, assessed Long and noted

his congenital lower extremity deformity, abnormal gait because of bunions, and a propensity for

knee pain. She restricted Long to bottom bunks and no more than one flight of stairs or ten steps.

        On Friday, July 14, 2017, Long returned to UTM Latzke and informed her of his medical

restriction. She verified the restriction and took some action. After this exchange, Long reported

to work, which required him to ascend the 30-step staircase. When he returned late that evening,

UTM Latzke had left for the weekend. Long then saw that he was scheduled to move to a bottom

bunk on R Unit’s second floor on Monday morning.




                                                 2
        Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 3 of 13




          Lt. Coleton was on duty Monday morning. He supervised living unit moves scheduled by

a UTM, including Long’s move. During the move, Long fell down several stairs in the R Unit on

his third or fourth trip to retrieve his belongings from a cart to take them to his second-floor room.

Nurses examined him at approximately 4:00 a.m., and he reported significant pain in his neck,

back, and legs with numbness and tingling. Lt. Coleton had an ambulance called, and Long was

transported to the hospital. Long was diagnosed with muscle contusions. Long returned to LCF

later that morning.

          Over the ensuing months, Long reported continued pain and leg and back spasms and was

proscribed pain medication, physical therapy, electric stimulation, and a lumbar x-ray, which did

not reflect significant spinal degeneration. He was prescribed the use of a cane or walker

throughout. He brought this § 1983 action in July 2018 and was released on February 26, 2019.

II.       ANALYSIS

          Long alleges Eighth Amendment deliberate indifference claims against UTM Latzke and

Lt. Coleton in their official and individual capacities. UTM Latzke and Lt. Coleton contend the

Eleventh Amendment bars Long’s official capacity claims and move to dismiss them under Rule

12(b)(1). They also argue that qualified immunity shields them from Long’s individual capacity

claims and move for summary judgment on those claims under Rule 56. Docs. 33, 43.2 For the

reasons stated below, the Court agrees with UTM Latzke and Lt. Coleton.




2
      UTM Latzke and Lt. Coleton originally moved to dismiss all Long’s claims and for summary judgment in the
      alternative. Doc. 33. In their reply, they urge the division. Doc. 43 at 21. The Court agrees with the division
      because it considers the Martinez Report, see infra, in resolving Long’s individual capacity claims and lacks
      jurisdiction over the official capacity claims. See McDiffett v. Nance, 2019 WL 4736951, at *3 (D. Kan. 2019)
      (applying summary judgment standard because the court considered materials outside of the pleadings—namely,
      the Martinez Report—when resolving the alternative motion); cf. Swoboda v. Dubach, 992 F.2d 286, 290 (10th
      Cir. 1993) (“In determining whether a plaintiff has stated a claim, the district court may not look to the Martinez
      report, or any other pleading outside the complaint itself, to refute facts specifically pled by a plaintiff, or to
      resolve factual disputes.”).




                                                            3
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 4 of 13




        A.      Dismissal of Official Capacity Claims

        Long sued UTM Latzke and Lt. Coleton in their official capacities as state employees of

KDOC for monetary damages and injunctive relief. UTM Latzke and Lt. Coleton contend they are

entitled to Eleventh Amendment immunity on these claims. Eleventh Amendment immunity is

appropriately considered under Rule 12(b)(1) and protects nonconsenting states from federal

lawsuits by private individuals. See Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002)

(noting that “an assertion of Eleventh Amendment immunity concerns the subject matter

jurisdiction of the district court”); Kentucky v. Graham, 473 U.S. 159, 169 (1985). The immunity

protects not only states, but also state agencies and state officials sued in their official capacities.

Graham, 473 U.S. at 169.

        Long’s official capacity claims against UTM Latzke and Lt. Coleton are de facto claims

against KDOC, which is an agency of the State of Kansas and protected by Eleventh Amendment

immunity. See e.g., Jones v. Courtney, 466 F. App’x 696, 699 (10th Cir. 2012); Payne v. McKune,

2007 WL 60941, at *1-2 (D. Kan. 2007) (finding Eleventh Amendment immunity bars the

plaintiff’s official capacity claims asserted against KDOC employees). Thus, Long’s official

capacity claims against UTM Latzke and Lt. Coleton are barred unless he can establish an

exception to this immunity.

        Long argues that KDOC waived its immunity by (1) withholding and concealing

documents from the Martinez Report and (2) receiving federal funding. But Long does not cite

case law holding that the Eleventh Amendment can be waived for these reasons. Instead, the case

law indicates that Eleventh Amendment immunity is robust and is defeated only in limited

circumstances that are not present in this case. See Muscogee (Creek) Nation v. Pruitt, 669 F.3d

1159, 1166 (10th Cir. 2012) (identifying three circumstances: (1) a state consents; (2) Congress




                                                   4
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 5 of 13




abrogates immunity under Section 5 of the Fourteenth Amendment; or (3) a plaintiff seeks

prospective relief against an ongoing violation of federal law).

        Here, Long has not shown that the State of Kansas consented to suit by statutory or

constitutional provision or that it implicitly consented to suit by voluntarily participating in a

federal program when Congress expressly conditioned state participation in that program on the

state’s consent to suit in federal court. Arbogast v. Kan. Dep’t of Labor, 789 F.3d 1174, 1182 (10th

Cir. 2015). He has not shown that Congress abrogated this immunity when it enacted § 1983. Ruiz,

299 F.3d at 1181 (noting that § 1983 did not abrogate the states’ Eleventh Amendment immunity).

Lastly, Long has not shown that he seeks prospective relief to enjoin an ongoing violation. Instead,

Long is no longer incarcerated with KDOC, his claims against UTM Latzke and Lt. Coleton stem

from a July 2017 injury, and no facts suggests these claims are ongoing. Thus, an injunction is not

appropriate.

        Accordingly, the Court finds that Eleventh Amendment immunity bars Long’s official

capacity claims against UTM Latzke and Lt. Coleton and dismisses them without prejudice.3

        B.       Summary Judgment on Individual Capacity Claims

        Long also sues UTM Latzke and Lt. Coleton in their individual capacities and seeks

monetary damages. UTM Latzke and Lt. Coleton contend they are entitled to summary judgment

on these claims under Rule 56 because qualified immunity protects them. Summary judgment is

appropriate where the moving party demonstrates that “there is no genuine dispute as to any

material fact” and it is “entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). In applying



3
    Alternatively, Long’s § 1983 claims against UTM Latzke and Lt. Coleton in their official capacities fail under
    Rule 12(b)(6) because he cannot prove an element of his prima facie case: that a person deprived him of his
    federally protected rights. The Supreme Court has held that states, state agencies, and—except in actions for
    prospective relief—state officials sued in their official capacities are not “persons” subject to suit under § 1983.
    Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 n.10 (1989).




                                                          5
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 6 of 13




this standard, courts must view the facts and any reasonable inferences that might be drawn

therefrom in the light most favorable to the non-moving party. Henderson v. Inter-Chem Coal Co.,

41 F.3d 567, 569 (10th Cir. 1994). “There is no genuine issue of material fact unless the evidence,

construed in the light most favorable to the non-moving party, is such that a reasonable jury could

return a verdict for the non-moving party.” Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th

Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        The Court must apply this procedural framework to qualified immunity. Qualified

immunity protects government officials from civil liability when the official’s conduct “does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (citation omitted). Once a defendant

asserts the qualified-immunity defense, the plaintiff must show that: (1) the defendant violated his

constitutional rights, and (2) the constitutional right was clearly established at the time of the

violation. Cummings v. Dean, 913 F.3d 1227, 1239 (10th Cir. 2019). The Court may address the

prongs in either order. Id.

        Here, Long alleges that UTM Latzke was deliberately indifferent to his serious medical

needs and Lt. Coleton was deliberately indifferent to his safety. A claim for deliberate indifference

involves two components: (1) a deprivation that was “sufficiently serious,” and (2) prison officials

acted with “deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citation

omitted). UTM Latzke and Lt. Coleton argue that the uncontroverted facts (taken from the

Martinez Report4 and affidavits) show that they did not violate Long’s clearly established Eighth

Amendment rights, so qualified immunity protects them from his claims. The Court agrees.


4
    KDOC has filed a report (Doc. 24), in accordance with Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978),
    documenting the results of an investigation and attaching supporting affidavits, records, and other official
    materials. The Martinez Report is thus part of the record and, absent valid challenge, may be treated as providing
    uncontroverted facts. Hartz v. Sale, 687 F. App’x 783, 785 (10th Cir. 2017). Long observes that the Martinez




                                                         6
       Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 7 of 13




        1.        UTM Latzke5

        The Court starts with Long’s claims against UTM Latzke and finds that qualified immunity

shields her from these claims. Long alleges that UTM Latzke was deliberately indifferent to his

medical needs because she interfered with his prescribed treatment. See Estelle v. Gamble, 429

U.S. 97, 104-05 (1976) (recognizing that indifference can occur by prison guards “intentionally

interfering with treatment once prescribed”). The Court starts with the first prong of the qualified-

immunity analysis and finds that no reasonable jury could find that UTM Latzke violated Long’s

constitutional rights.

        Long arguably asserts two theories of liability against UTM Latzke. First, Long contends

that UTM Latzke was responsible for his initial move from R Unit to T Unit, which required him

to use a 30-step staircase. It is undisputed that Long did not have a stair restriction at the time of

this move and that UTM Latzke told him when he complained to her after the move that he could

not move to a different room absent a medical restriction. The Court finds that no reasonable jury

could conclude that UTM Latzke was deliberately indifferent to Long’s medical needs when he

was moved to T Unit or when she declined to move him after he complained about the move. He




    Report was filed late and argues it is deficient. Because the allegedly missing information does not change the
    outcome of this motion, the Court does not order KDOC to supplement the report or show cause.

5
    Long initially argues that UTM Latzke is not entitled to qualified immunity because the defense is not available
    to individuals performing purely ministerial duties and not exercising discretion. See Cummings, 913 F.3d at 1241
    (“Qualified immunity only shields an official in the exercise of his or her discretion.”). He explains that UTM
    Latzke lost any discretion she had after she confirmed his medical restriction because procedure mandated his
    immediate move. He cites Internal Management Policy and Procedure (“IMPP”) 10-121D(I)(B), which states that
    “all treatment and care by personnel other than [medical] shall be performed according to written or direct orders
    signed by personnel authorized by statute to give such orders.” But IMPP 10-121D(I)(B) does not specify precise
    actions. Rather, it vests personnel with discretion. Here, IMPP vested UTM Latzke with discretion as to the
    manner of conveying the medical restriction and vested the UTM responsible for moving Long with discretion
    on where to place Long in compliance with his medical restrictions. See Cummings, 913 F.3d at 1242 (explaining
    that a law or policy that “fails to specify the precise action that the official must take in each instance creates only
    discretionary authority; and that authority remains discretionary however egregiously it is abused” (quoting Davis
    v. Scherer, 468 U.S. 183, 196 n.14 (1984)). Thus, qualified immunity is available.




                                                            7
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 8 of 13




did not have a stair restriction at the time of the move or at the time of his complaint to her and,

thus, was not moved or housed in violation of prescribed medical treatment. See, e.g., Worrell v.

Bruce, 296 F. App’x 665, 668-69 (10th Cir. 2008) (holding an officer who denied the plaintiff the

use of an elevator to get to the eating hall despite the plaintiff’s protests could not be deliberately

indifferent to a two-flight stair restriction with which his actions were facially compliant).

       Second, Long contends that UTM Latzke violated his constitutional rights when she

required him to move to a second-floor room after confirming his stair restriction. The properly

supported facts indicate that after initially complaining to UTM Latzke about his move to T Unit,

Long had a medical visit and received a bottom bunk restriction and a stair restriction limiting him

to no more than 10 stairs. He informed UTM Latzke of his restrictions, she confirmed the

restrictions, and she informed the UTM in charge of bed space for inmates with medical restrictions

of his new restrictions. The same day, Long was scheduled to move to a bottom bunk on the second

floor of R Unit. The move was scheduled for Monday, July 17, 2017.

       The Court again finds that no reasonable jury could conclude that UTM Latzke was

deliberately indifferent to Long’s medical needs after he told her about his medical restrictions.

The evidence indicates that UTM Latzke confirmed the restriction by checking Long’s file and

then promptly notified the appropriate UTM of the restriction. She had nothing further to do with

Long’s placement on the second floor of R Unit. Confirming a medical restriction and notifying

appropriate personnel is not deliberate indifference.

       Long argues that UTM Latzke did not notify anyone after confirming the restriction and

contends that she was responsible for his second move. He questions how UTM Latzke could be

assigned to R, S, and T Units but not be responsible for his move from T Unit to R Unit. But he

does not offer any evidence that she failed to contact anyone. And the record indicates that UTM




                                                  8
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 9 of 13




Latzke was the UTM assigned to R, S, and T Units at LCF and her duties included overseeing the

employment and case management of inmates working in private industry. Thus, UTM Latzke had

oversight responsibilities for Long because he was in these units and working in private industry.

But her responsibilities did not include bed space assignment for inmates with medical restrictions.

Rather another UTM had that responsibility. Long does not cite any record evidence contradicting

this fact. Instead, he offers hearsay and speculation. Accordingly, the record evidence indicates

that a different UTM was responsible for bed space assignments for inmates with medical

restrictions and that UTM Latzke did not assign Long to the second-floor room in R Unit.6

        Turning to the second step of the qualified-immunity analysis and assuming Long can

demonstrate a constitutional violation, he has not shown it was clearly established in July 2017.

He does not identify a Supreme Court case, a Tenth Circuit case, or a “robust consensus of cases

of persuasive authority” holding that a correction officer acting under similar circumstances

violated the Eighth Amendment. Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011) (internal

quotation omitted); Cummings, 913 F.3d at 1239 (requiring an on-point Supreme Court or

published Tenth Circuit case or the weight of authority clearly establishing an Eighth Amendment

violation in the circumstances at hand). Instead, he argues that “a case with precisely the same

facts is highly unlikely and unreasonable.” Doc. 40 at 67. This is not enough to meet his burden.




6
    Even if UTM Latzke was responsible for moving Long to the second-floor room, she accommodated Long’s
    bottom bunk restriction and his request to return to R Unit within a few days. Long does not offer evidence that
    there was an available room on the first floor or otherwise demonstrate that UTM Latzke intentionally disregarded
    his stair restriction or otherwise intentionally disregarded his medical needs. Thus, he has not come forward with
    evidence of a culpable mind and, at best, shows negligence. See Hood v. Prisoner Health Servs., Inc., 180 F.
    App’x 21, 26 (10th Cir. 2006) (holding that negligent record keeping resulting in a housing assignment
    inconsistent with the plaintiff’s medical restrictions was not deliberate indifference); Redding v. Georgia, 557 F.
    App’x 840, 844 (11th Cir. 2014) (affirming dismissal because, although it may have been negligent to assign the
    plaintiff a bunk contrary to his medical profile, the plaintiff had not alleged the requisite culpable state of mind
    for deliberate indifference). This is not enough for a constitutional violation.




                                                          9
      Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 10 of 13




Accordingly, UTM Latzke is protected by qualified immunity and entitled to summary judgment

in her favor on these claims.

                 2.       Lieutenant Coleton7

        The Court also concludes that qualified immunity shields Lt. Coleton from Long’s

individual capacity claims. Long contends that Lt. Coleton demonstrated deliberate indifference

to Long’s safety when Lt. Coleton required him to move to the second-floor room. This claim

requires Long to show that Lt. Coleton knew that Long “face[d] a substantial risk of serious harm

and disregard[ed] that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S. at

847. The Court again exercises its discretion and starts with the first prong of the qualified-

immunity analysis.

        Here, no reasonable jury could find that Lt. Coleton violated Long’s constitutional rights

based on the properly supported and uncontroverted facts. Lt. Coleton did not have the authority

to decide or schedule inmate living assignments. He was only authorized to stop a move for drastic

or life-threatening circumstances. Lt. Coleton does not recall any specific conversations with Long

about the move or any circumstances preventing Long from moving. Instead, Lt. Coleton had often

and recently seen Long using stairs coming and going from work (which Long concedes). He was

not aware of Long’s stair restriction and did not recall other circumstances preventing Long’s

move. After Long fell, Lt. Coleton had paramedics transport Long to the emergency room for care.

On these facts, a reasonable jury could not find that Lt. Coleton demonstrated deliberate

indifference to Long’s safety.




7
    Long again attempts to invoke the ministerial exception to qualified immunity. Long argues that protocol required
    Lt. Coleton to verify his medical restriction with the clinic and cites IMPP 10-121D(I)(B). See Cummings, 913
    F.3d at 1241 (“Qualified immunity only shields an official in the exercise of his or her discretion.”). But even
    under Long’s unsupported facts, Lt. Coleton retained discretion on the move, how to conduct it, and whether it
    should be conducted. He exercised discretion and is entitled to assert this defense.




                                                        10
     Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 11 of 13




        Long challenges this conclusion and contends that Lt. Coleton, as the highest ranking

official at the time, had the authority to stop or at least suspend the move until UTM Latzke

returned that morning. Long also alleges that he informed Lt. Coleton of his stair restriction and

showed him his limp, explaining that the move would be painful and that he could fall. Long

explains that he urged Lt. Coleton to follow protocol and verify the restriction with the clinic, but

Lt. Coleton responded that:

                I don’t make the moves, the unit team managers do that. I’m just
                here to make sure it gets done. . . . I don’t know why they do what
                they do sometimes, but you gotta move. . . . Look, I’m not calling
                the clinic. You gotta move. If you don’t, I gotta tell you to cuff up.8

Long concludes that Lt. Coleton was deliberately indifferent to Long’s safety by not contacting

the clinic and recklessly disregarding his complaints of pain and excessive and obvious risk of

substantial injury.

        But even assuming these facts are supported and properly before the Court, the Court still

concludes that qualified immunity shields Lt. Coleton because Long does not offer evidence from

which a reasonable jury could find that Lt. Coleton was subjectively aware of a substantial risk of

serious harm and disregarded it. Long had been at the prison for years with no stair restriction, and

his job and temporary residence in T Unit required him to use stairs. Lt. Coleton knew of Long’s

longstanding limp and the number of stairs he traversed anyway. Lt. Coleton allowed Long to use

a cart and the elevator for portions of the move (Doc. 40 at 47) and he did not require Long to

carry his items as Long was permitted to enlist the aid of a friend. Even if Lt. Coleton was negligent

(or grossly negligent) in not contacting the clinic, Long describes a single incident “involving

common penological objectives (the administration of inmate movement and cell space within the



8
    Long explains that the reference to “cuff up” meant that Long would be handcuffed in preparation to go to
    segregation.




                                                     11
       Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 12 of 13




facility).” Walker v. Stop, 2018 WL 2722790, at *4 (D. Kan. 2018). Considering Lt. Coleton’s

awareness of Long’s previous stair use and limited authority to stop a move and the circumstances

of the move, Long has not come forward with evidence from which a reasonable jury could find

that Lt. Coleton acted with deliberate indifference to Long’s safety. See id (dismissing deliberate

indifference claims when the defendants made the plaintiff use the stairs in violation of his stair

restriction, which was painful, and ordered him to pack up his cell in the middle of the night, when

he could barely walk); Hall v. Moore, 2015 WL 9946410, at *10 (N.D. Fla. 2015) (escorting the

plaintiff up the stairs to his cell pursuant to protocol after learning of a stair restriction was not

deliberate indifference).

        Even if Long demonstrated a constitutional violation, he again fails to satisfy the second

step of the qualified-immunity analysis and show it was clearly established in July 2017. He does

not cite controlling or persuasive case law. See Ashcroft v. al-Kidd, 563 U.S. at 741-42. Instead,

he argues that “a case with precisely the same facts is highly unlikely and unreasonable.” Doc. 40

at 67. The Court cannot excuse this shortcoming because it is Long’s burden to overcome qualified

immunity. Thus, Lt. Coleton is protected by qualified immunity and entitled to summary judgment

in his favor on these claims

III.    CONCLUSION

        In sum, the official capacity claims against UTM Latzke and Lt. Coleton are barred by

Eleventh Amendment immunity. And they are protected from the individual capacity claims by

qualified immunity. The Court is sympathetic to Long and his current mental and physical

situation, but the Court must apply the rules and standards as set forth by controlling precedent.

        THE COURT THEREFORE ORDERS that the Motion to Dismiss or, in the Alternative,

for Summary Judgment (Doc. 33) filed by UTM Latzke and Lt. Coleton is GRANTED. The Court




                                                 12
     Case 5:18-cv-03189-HLT-GEB Document 47 Filed 12/14/20 Page 13 of 13




DISMISSES WITHOUT PREJUDICE Long’s official capacity claims against UTM Latzke and

Lt. Coleton and enters SUMMARY JUDGMENT in favor of UTM Latzke and Lt. Coleton with

respect to Long’s individual capacity claims against them.

       IT IS SO ORDERED.

       Dated: December 14, 2020             /s/ Holly L. Teeter
                                            HOLLY L. TEETER
                                            UNITED STATES DISTRICT JUDGE




                                               13
